        Case 1:18-cv-01862-RDM Document 29 Filed 07/29/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CITIZENS UNITED,

                Plaintiff,

        v.                                          Civil Action No. 18-1862 (RDM)

 UNITED STATES DEPARTMENT OF
 STATE,

                Defendant.


                                            ORDER

       For the reasons explained in the Memorandum Opinion filed on July 29, 2021, Dkt. 28,

it is hereby ORDERED that Defendant’s motion for summary judgment, Dkt. 24, is

GRANTED.

       This order constitutes the Court’s final judgment for purposes of Federal Rule of Civil

Procedure 58.

       SO ORDERED.

                                                    /s/ Randolph D. Moss
                                                    RANDOLPH D. MOSS
                                                    United States District Judge


Date: July 29, 2021
